DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 7-16 and 18-20 are pending in the instant application. Claims 1 and 13-16 are canceled by way of the following examiner’s amendment. Claims 2, 3, 7-12, and 18-20 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on January 15, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 103 rejection as being unpatentable over US 2015/0216824 A1 in view of WO 2016/173486 A1 and WO 2016/057322 A1, the grounds for rejection are moot in view of Applicant’s amendment and the rejection and claim objections have been withdrawn. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: claims 1 and 13-16 have been canceled.
REASONS FOR ALLOWANCE
The method of increasing activity of an enzyme of a β-oxidation pathway or fatty acid mitochondrial transporter protein/enzyme of the instant claims is novel and non-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626